              Case 4:15-cv-04456-PJH Document 126 Filed 02/21/19 Page 1 of 2


     THE BRANDI LAW FIRM                                           MORGAN, LEWIS & BOCKIUS LLP
 1   THOMAS J. BRANDI, SBN 53208
     BRIAN J. MALLOY, SBN 234882                                   ERIC MECKLEY, SBN 168181
 2   354 Pine Street, Third Floor                                  KATHRYN M. NAZARIAN,
     San Francisco, CA 94104                                       SBN 259392
     Telephone: 415.989.1800
 3   Facsimile: 415.989.1801                                       One Market, Spear Street Tower
     E-mail: tjb@brandilaw.com                                     San Francisco, California 94105-1126
 4                                                                 Telephone: 415.442.1000 / Facsimile:
     HOBAN & FEOLA, LLC
 5   DAVID C. FEOLA (CO Bar No. 18789)                             415.442.1001
     (admitted pro hac vice)                                       emeckley@morganlewis.com
     34523 Upper Bear Creek Road
 6   Denver, Colorado 80202                                        knazarian@morganlewis.com
     Telephone: 303.674.7000
 7   Facsimile: 303.382.4685                                       Counsel for Defendants
     E-mail: David @Feolalaw.com
 8
     Counsel for Plaintiff
 9
10
11                                        UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA
13                                             OAKLAND DIVISION
14
15
     KYLE L. CAMPANELLI on his own behalf                 Case No. 4:15-cv-04456-PJH
16   and on behalf of others similarly situated,
                                                          NOTICE OF SETTLEMENT
17                           Plaintiff,
18                                                        Complaint filed:      September 29, 2015
                    v.
19                                                        Trial Date:           None
     IMAGE FIRST UNIFORM RENTAL
20   SERVICE, INC.; IMAGE FIRST
     HEALTHCARE LAUNDRY SPECIALISTS,
21   INC.; IMAGE FIRST OF CALIFORNIA, LLC,
22                           Defendants.
23
24          The parties have reached a settlement in principle in this matter. The parties are currently

25   memorializing this settlement (including terms relating to confidentiality) in the form of an agreement.
26
            In light of the above, the parties request that the Court vacate all pending deadlines.
27
28                                                    1
      NOTICE OF SETTLEMENT
              Case 4:15-cv-04456-PJH Document 126 Filed 02/21/19 Page 2 of 2



 1
     Dated: February 21, 2019
 2                                                 THE BRANDI LAW FIRM

 3
                                                   By:      /s/ Brian J. Malloy
 4                                                       Brian J. Malloy

 5                                                 Attorneys for Plaintiff
 6
     Dated: February 21, 2019                      MORGAN, LEWIS & BOCKIUS LLP
 7
 8                                                 By:    /s/ Eric Meckley
 9                                                           Eric Meckley
10                                                 Attorneys for Defendants
11
12                                           FILER’S ATTESTATION
13           I, Brian Malloy, am the ECF user whose identification and password are being used to file the
14   parties Notice of Settlement. In compliance with Local Rule 5-1(i)(3), I hereby attest that Eric Meckley
15
     concurs in this filing.
16
17
                                          /s/ Brian Malloy
18
                                          Brian Malloy
19                                        Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28                                                   2
      NOTICE OF SETTLEMENT
